Exhibit 99.1 Radiant Announces Certain Organizational CHanges BELLEVUE, Wash., June 20, 2016 – Radiant Logistics, Inc. (NYSE MKT: RLGT), a third party logistics and multimodal transportation services company, today announced that Joe Bento, Radiant's Senior Vice President of Operations, will succeed Mr. Stegemoller as Chief Operating Officer of the Company's freight forwarding operations effective June 30, 2016. In addition, the Company also announced the appointment of Arnie Goldstein to the newly created position of Chief Commercial Officer. Mr. Goldstein currently serves as the Chief Operating Officer for Service By Air, Inc. ("SBA"), which Radiant acquired in June of 2015, and he will continue in this dual role as the SBA network is fully integrated into Radiant's back-office operations. Tim Boyce continues as the Chief Operating Officer of the Company's brokerage operations. Mr. Bento, Mr. Goldstein and Mr. Boyce each report to the Company's founder and CEO, Bohn Crain. "Dan has served as the COO of our freight forwarding operations since Radiant's platform acquisition of Airgroup back in 2006. His guidance, leadership and expertise have been instrumental to building the organization we enjoy today," said Bohn Crain, Founder and CEO. "Dan is also a good friend that I could always count on to help make Radiant a success. Although I am sad to see him leave, I am happy he is taking time for himself and his family." "I feel fortunate to have had the opportunity to be a part of the tremendous success of Radiant for the last 12 years," said Dan Stegemoller. "All the support that I have received from each and every one of our employees and operating partners will never be forgotten. The personal reward of having worked with true professionals at every level is a blessing that few leaders are given. After much thought, my wife and I have decided to move on to our next venture." As the Chief Operating Officer for the Company's freight forwarding operations, Mr. Bento brings over 25 years of progressive sales and operations experience. Prior to joining Radiant, Mr. Bento was the Chief Sales Officer for SEKO Logistics where he was responsible for driving its global expansion as well as its sales development throughout North America. In addition, Mr. Bento served in a number of officer and executive level roles at Eagle Global Logistics ("EGL"), and later CEVA Logistics ("CEVA"), for over 15 years where he held the positions of President of Global Freight Management, President for the Americas Region, and then as Executive Vice President. Prior to EGL's acquisition by CEVA, Mr. Bento also served as President North America and Chief Marketing Officer. In his new role, Mr. Bento will be responsible for the oversight of the Company's domestic and international freight forwarding operations across North America.
